Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17th August 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,805,973 B2 (the 973 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are continuation version of the 973 patent as follows wherein the underlined portions of the 973 patent are present in the current application claims:
Claim 8 (similarly claims 1 and 15). An apparatus configured for implementation by a user equipment (UE), comprising: at least one processing element, wherein the at least one processing element is configured to: transmit a first message to a network node, timer value; in response to transmitting the first message, receive a first fifth generation (5G) global unique temporary identifier (GUTI) from the network node including a negotiated timer value, wherein the negotiated timer value is based on the requested timer value; after a first period of time according to the negotiated timer value, transmit a third message to receive a new 5G-GUTI from the network node; and in response to transmitting the third message to receive the new GUTI, receive a second GUTI from the network node. 
Claim 9 (similarly claims 2 and 16). The apparatus of claim 8, wherein the processing element is further configured to: wherein said transmitting the third message to receive the new GUTI after the first period of time is performed upon expiry of the timer. 
Claim 10 (similarly claims 3 and 17). The apparatus of claim 9, wherein said transmitting the third message is performed while the UE is in connected mode. 
Claim 11 (similarly claim 4). The apparatus of claim 9, wherein said transmitting the third message is performed upon entering connected mode after expiry of the timer. 
Claim 12 (similarly claims 5 and 18). The apparatus of claim 8, wherein the third message to request the new GUTI comprises a status message. 
Claim 13 (similarly claims 6 and 19). The apparatus of claim 8, wherein the third message to request the new GUTI comprises a configuration update request message. 
Claim 14 (similarly claims 7 and 20). The apparatus of claim 8, wherein the second 5G-GUTI is received in a configuration update command from the network node.  
---------- ---------- ----------
Allowable Subject Matter
Claims 1 – 20 are allowed over most relevant prior art Hahn et al (US 2017/0318452 A1), Kim et al (US 2020/0267634 A1) and Wafta et al (US 2020/0404734 A1) – given that the requested terminal disclaimer is filed by the applicant and approved by the Office – because none of the prior art, individually or in combination, teach the entirety of the limitations of independent claims 1**, 8** and 15** as follows:
Claim 8 (similarly claim 1). an apparatus, comprising:  	at least one processing element, wherein the at least one processing element is 
Claim 15. a wireless device, comprising:  	an antenna;  	a radio coupled to the antenna; and  	one or more processors coupled to the radio, wherein the one or more processors are configured to:   	perform a registration procedure through a first message exchange with an access mobility function (AMF), wherein performing the registration procedure includes:  	receiving a first fifth generation (5G) global unique temporary identifier (GUTI) from the network node; and  	negotiating a timer having a timer value; start the timer after completion of the registration procedure;  	transition in and out of connected mode at least once while the timer is running;  	after a first period of time according to the timer value, perform a second message exchange with the AMF, wherein  	said performing the second message exchange includes receiving a second GUTI from the network node. 
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        19th September 2021